Citation Nr: 1540169	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for compensation purposes for a dental disability, including loss of teeth.

2. Entitlement to service connection for treatment purposes for a dental disability, including loss of teeth. 


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran was scheduled for a Board hearing in March 2015 but he failed to appear.

A claim for service connection for a dental condition is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Therefore, the dental claim has been reclassified as two separate issues.

The issue of service connection for dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran has current periodontal disease leading to the loss of teeth, including teeth 10, 17, and 32.


CONCLUSION OF LAW

The current periodontal disease and missing teeth are not eligible for compensation as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.381(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA is not required to provide an examination for the Veteran's claim for service connected compensation because there is no legal basis upon which he may be granted compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

Moreover, VA has no further duties to notify or assist a claimant when the claimed benefit is unavailable as a matter of law and the facts are undisputed.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  VA has satisfied its duties to notify and assist the Veteran; no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or a disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Board has reviewed the record and finds that the current periodontal disease and missing teeth are not eligible for service-connected compensation.  See 38 C.F.R. §§ 3.381, 4.150.

The evidence shows that the Veteran has current dental problems.  August 2008 VA dental treatment notes advanced periodontal disease with swelling gums and missing teeth 10, 17, and 32.  Private dental treatment from January 2009 also diagnoses generalized aggressive periodontitis with a poor to hopeless prognosis of all teeth.  The recommended treatment was full mouth extraction and restoration by prosthodontics.  VA records from April to June 2000 show treatment for periodontal disease, loss of bone between teeth 9-10, 10-11, and 12-14, and work on many other teeth.  In a letter to the President of the United States, the Veteran reported having periodontal disease beginning in and continuing since service.

There is no evidence that the Veteran has lost teeth due to loss of substance of the maxilla or mandible due to trauma or a disease such as osteomyelitis.  Instead, the medical records show, and the Veteran confirms, that he has periodontal disease.  Periodontal disease and replaceable missing teeth are not compensable disabilities for VA purposes.  38 C.F.R. §§ 3.381, 4.150.  As such, the Veteran's claim of service-connected compensation is barred as matter of law.  See id.


ORDER

Service connected compensation for periodontitis and missing teeth is denied.


REMAND

As discussed above, the Veteran's dental claim for compensation also included a claim of service connection for treatment purposes.  It does not appear that this question was addressed by the Veterans Health Administration (VHA).  See 38 C.F.R. § 3.381.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of service connection for dental treatment in for periodontal disease and associated missing teeth to VHA for a determination.

2. Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


